Citation Nr: 0639990	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-11 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of disagreement with an August 30, 2002, notice of 
determination by the agency of original jurisdiction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.

On August 30, 2002, the veteran was notified by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that his claims of entitlement to 
service connection for post-traumatic stress disorder, 
hearing loss, and lumbar spine condition were denied.  

In a September 2003 determination, the RO found that the 
veteran did not file a timely notice of disagreement (NOD) in 
response to the August 30, 2002, notice of denial of his 
claims.  This is the issue that is before the Board.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in April 
2006.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

FINDINGS OF FACT

1.  By an August 22, 2002, rating decision, the RO denied the 
veteran's service connection claims, notice of which, and his 
appellate rights, were provided to the veteran by a VA letter 
issued on August 30, 2002.

2.  A notice of disagreement dated on August 29, 2003, to the 
August 2002 rating decision, was received by the RO on 
September 8, 2003, more than one year following the August 
30, 2002, VA letter notifying the veteran of the decision.

3.  The competent evidence of record does not demonstrate 
that a notice of disagreement was received by the RO prior to 
September 8, 2003.


CONCLUSION OF LAW

Notice of disagreement with an August 2002 rating decision 
was not timely received by the agency of original 
jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.103, 19.34, 20.200, 20.201, 20.300, 20.302, 20.305, 
20.1103 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

All claimants have the right to appeal a determination made 
by the RO that the Board does not have jurisdictional 
authority to review a particular issue.  This includes 
questions relating to the timely filing and adequacy of the 
NOD and substantive appeal.  Subject to review by courts of 
competent jurisdiction, only the Board will make final 
decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101(c).  The Board may dismiss any case over which it 
determines it does not have jurisdiction. 38 C.F.R. § 
20.101(d).

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.

Generally, a claimant, or his or her representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305.

By an August 22, 2002, rating decision, the RO denied the 
veteran's service connection claims, notice of which, and his 
appellate rights, were provided to the veteran by a VA letter 
issued on August 30, 2002.  By letter dated on August 30, 
2002, the RO advised the veteran of this decision and 
apprised him of his appellate rights.

On September 8, 2003, the veteran's representative submitted 
a NOD, dated on August 29, 2003, with the August 2002 rating 
decision which denied the veteran's claims for PTSD, hearing 
loss, and lumbar spine disorder.  The NOD (a VA Form 21-
4138), which was dated August 29, 2003, was attached to a 
document with Disabled American Veterans letterhead dated 
September 4, 2003.

By letter date in September 2003, the RO notified the veteran 
that his appeal letter was received on September 8, 2003, 
more than one year from the August 30, 2002, notice that his 
claims had been disallowed.  Thus, his right to appeal had 
expired and no action could be taken on his appeal.  

In October 2003, the veteran's representative submitted a NOD 
with respect to the issue of timeliness of appeal.  This 
notice of disagreement included a statement from the veteran 
in which he recalled that he contacted VA and asked as to 
whether he could submit his notice of disagreement by 
facsimile prior to August 30, 2003, he was told that 
submitting his NOD by facsimile would be acceptable, and, he 
contends, he transmitted his NOD by facsimile on Monday, 
August 29, 2003.  The veteran provided a copy of a facsimile 
transaction report which reflects that three pages were 
transmitted on August 29, 2003.  

Significantly, the facsimile transaction report provided by 
the veteran does not identify the nature of the documents 
transmitted or the recipient of these documents.  
Specifically, the facsimile transaction report does not 
confirm that the three pages transmitted on August 30, 2003, 
included an NOD or that it was sent to VA.  

After reviewing the relevant evidence in this case, the Board 
finds that the veteran failed to file a timely NOD with the 
August 2002 rating decision.  It is not disputed that the 
veteran received notice of the August 2002 rating decision, 
and his appellate rights, by VA letter issued on August 30, 
2002.  Rather, the veteran asserts that, on August 29, 2003, 
he submitted a NOD via facsimile to VA, which would have been 
within the one-year period to file a timely NOD with the 
August 2002 rating action.  

The record includes a VA Form 21-4138, dated on August 29, 
2003, and signed by the veteran, in which he expresses his 
disagreement with the August 30, 2002, notice of denial of 
his claims.  The form was attached to a letter from a 
Disabled American Veterans National Service Officer dated 
September 4, 2003, and received on September 8, 2003, that 
indicated a VA From 21-4138 was being submitted on behalf of 
the veteran.  However, there is no competent evidence of 
record that establishes that such document was ever received 
by the agency of original jurisdiction within one year from 
the date of mailing of the notice of the August 2002 
determination, as required by 38 C.F.R. § 20.302(a).  In 
fact, the record above suggests that information was sent by 
the veteran to his representative and then sent to the RO 
after the one year period had expired.

It is significant to point out that, while a facsimile 
transaction report reflects that three pages were transmitted 
via facsimile on August 29, 2003, there is no evidence to 
show that this transmission included the veteran's notice of 
disagreement or that it was received by VA on the stated 
date.  

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Crain 
v. Principi, 17 Vet. App. 182, 190 (2003); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Therefore, in light of 
the absence of any clear evidence to the contrary, the Board 
finds that the evidence of record does not establish that a 
NOD in response to the August 2002 rating decision was 
submitted to the RO prior to September 8, 2003.  Therefore, 
as a timely appeal was not filed with respect to the issues 
of entitlement to service connection for PTSD, hearing loss, 
and a lumbar spine disorder, the Board lacks jurisdiction 
over the claims and the appeal must be dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  However, where, as here, the law, and not the 
evidence, is dispositive, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 05-
2004.


ORDER

The expression of disagreement with the August 30, 2002, 
notice of determination by the agency of original 
jurisdiction, received by VA on September 8, 2003, was not 
timely, and the appeal is dismissed.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


